0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 02/28/2022. Applicant's submission filed on 02/28/2022 has been entered. Accordingly, claims 1-9 are pending, claims 1, 6-7, and 9 are amended, claim 10 has been canceled, and claim 11 has been added.
Response to Arguments
Rejections under 35 USC 112
In light of applicant’s amendments to the claims, the rejection has been rendered moot and is withdrawn.
Rejections under 35 USC 103
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
Applicant argues in the second and fourth paragraphs of page 8 through the second paragraph of page 9
“The combination of Rafter, Kanayama, and Fukai fails to disclose the above limitations because the icons 101-104 of Fukai do not indicate a position of the active ultrasound image relative to other image in a second display screen having multiple other images and do not indicate whether cine memory is to be retained…
Kanayama discloses an ultrasonic diagnostic apparatus 1 including a cine memory 17 that stores a plurality of frames before freezing (see paragraph 60 of Kanayama). An image combining unit 18 generates parallel images by juxtaposing and displaying an ultrasound image updated in real time and the image stored in the cine-memory 17 (see paragraph 61 of Kanayama). An input device includes a button for inputting an image parallel display mode (see paragraphs 68-69 of Kanayama).
The Office Action acknowledges that Rafter modified by Kanayama does not disclose a hardware processor serving as a control unit that generated on the first display screen an indication of a position of the active ultrasound image in the second display screen transitioned next and refers to Fukai.”
	In response, it is noted that secondary reference Fukai was not relied upon to teach “indicate a position of the active ultrasound image relative to other image in a second display screen having multiple other images and do not indicate whether cine memory is to be retained”. 
However, primary reference Rafter was relied upon to teach “a hardware processor serving as a determiner that determines whether or not a cine-image retain setting is set to retain the cine-image data stored in the cine-memory… the hardware processor serving as a control unit that generates on the first display screen, according to a determination result of the determiner, an indication of a position of the ultrasound image relative the predetermined number of more images”; secondary reference Fukai had been relied upon to teach “the hardware processor serving as a control unit that generates on the first display screen an indication of a position of the active ultrasound image in the second display screen transitioned next”.
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that while applicant has amended the claim to now recite “an indication of a position of the active ultrasound image relative to the at least one additional image region in the second display screen and, according to a determination result of the determiner, an indication of a status of the cine-image retain setting” the specific features upon which applicant relies in applicant’s argument (i.e., “indicate a position of the active ultrasound image relative to other image in a second display screen having multiple other images and do not indicate whether cine memory is to be”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Accordingly, the rejection of the claim has been updated to reflect applicant’s amendments which no longer recite limitations for which secondary reference Fukai had been relied upon to teach, in particular, the limitation of the indication of a position of the active ultrasound image in the second display screen transitioned next (emphasis added).
As it has been noted that applicant has presented arguments on pages 8-9 regarding the citations for limitations the applicant has now amended to be canceled from claim 1. Further, applicant’s arguments to the specific combination of references for the previous rejection are moot as applicant’s amendments have presented a new grounds for rejection and the former combination of references no longer apply to the current prior art rejection of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rafter et al. (US20040077952, hereinafter “Rafter”)
Regarding claim 1, Rafter discloses an ultrasound diagnostic imaging apparatus which generates ultrasound image data based on a reception signal generated by an ultrasound probe, which transmits and receives ultrasound to and from a test subject, and displays an ultrasound image (“When the diagnostic image-acquisition system 110 is an ultrasound imaging system, ultrasound energy echoes received in the ultrasound transducer 217 as a result of transmitted ultrasound energy can be used to produce images that capture the heart muscle during specific events within the heart cycle” [0059]; fig. 7A which is a diagnostic image display), the apparatus comprising: 
a cine-memory that stores cine-image data of the ultrasound image which is an active ultrasound image (memory 402, fig. 4 which stores image loops [0076] wherein “diagnostic image-acquisition system 110 can be triggered as explained above to capture diagnostic images in real-time for motion studies of the various structures of the patient-under-test's heart” [0077] and the diagnostic image-acquisition system 110 can be an ultrasound imaging system [0026]); and 
a hardware processor serving as a determiner that determines whether or not a cine- image retain setting is set to retain the cine-image data stored in the cine-memory (“Loop pushbutton 751 is associated with logic that displays successive diagnostic images within both the right and left-side diagnostic-image panels 730, 720… in the sequence that they were acquired during the stress examination” [0087], wherein the logic would therefore determine that the loops stored and being displayed later in the sequence they were acquired earlier were retained; additionally,  “Clear pushbutton 753 is associated with logic that removes the diagnostic images of the tissue(s) of interest 722, 732, patient conditions 724, 734, and imaging parameters 726, 736 from the diagnostic image viewer 710” [0087], therefore the determiner uses logic to determine that the cine-image retain setting is not set to retain the cine-image data stored in the cine-memory when the clear pushbutton is selected) after a transition from a first display screen into a second display screen, the first display screen having the active ultrasound image, and the second display screen having an active ultrasound image region of the active ultrasound image and at least one additional image region displayed concurrently with the active ultrasound image region (as described above, the loop pushbutton allows the processor, with logic, to display successive diagnostic images obtained earlier during a stress examination, where the images displayed concurrently in the right and left-side diagnostic-image panels 730, 720, [0079] and the display preferences for viewing images of the type typically provided by a presently active diagnostic test type and a plurality of options for modifying a diagnostic image display 700 as indicated by the two display  panels 730, 720 being active images and are being transitioned to the successive diagnostic images, which indicates that these loop images were retained in the memory, unless the clear pushbutton 753 is pushed with is “associated with logic that removes the diagnostic images of the tissue(s) of interest 722, 732, patient conditions 724, 734, and imaging parameters 726, 736 from the diagnostic image viewer 710” [0087]), and 
the hardware processor serving as a control unit that generates on the first display screen, an indication of a position of the ultrasound image ([0079], [0083] the display includes an indication of a default display arrangement/position for the presently active/presently selected diagnostic test type image of the plurality of diagnostic images in an arrangement that which is actively displayed in display 710 which includes displaying on the image timestamps or other indication of the image acquisition time) relative to the at least one additional image region ([0008], [0076], [0079]-[0080] the sequence of images are displayed chronologically, i.e., in the sequence in which the images were acquired, and where the first of a sequence of images includes an image-file header 522 that includes an image loop-length parameter which identifies the number of images/at least one additional image region and/or their individual locations in memory 402, thereby the number and order of images are predetermined by the storage of the images in the memory 402.  As the number and location of each image of the diagnostic images is predetermined, the image manager 416 can  provide a composite view of the predetermined one or more diagnostic images in real-time for motion studies to the user, and also present to the user, via the operator interface 610 of the image-management system 120, the operator preferences 624 which are set to include information that describes the relative position and size of each of a plurality of diagnostic images, therefore, knowing the number of images and/or their individual locations in memory 402 and the relative position and size of each of a plurality of diagnostic images, the position of the currently selected/active image relative to the other images can be known to the user), and while Rafter discloses an indication of the status of the cine-image retain setting  ([0087] before the transition, an indication of the status of the cine-image retain setting is provided because the display of the ultrasound images is an indication that the cine-image retain setting was set to retain the images, because the images being displayed were acquired earlier and saved to the memory for later display) and displays the first display screen (diagnostic image viewer 710, fig. 7A) with the indication of the position (as described above, image loops that were determined to be retained [0087] are positioned on the first display screen with left and right image panels that each transition through successive diagnostic images in the sequence, in subsequent display screens, that were acquired during the stress examination [0087], wherein the displaying serves as an indication of the position of the ultrasound image), the indication of the status (before the transition, an indication of the status of the cine-image retain setting is provided because the display of the ultrasound images is an indication that the cine-image retain setting was set to retain the images, because the images being displayed were acquired earlier and saved to the memory for later display), and displays the first button (loop pushbutton 751, fig. 7A [0087]) on a display (diagnostic image viewer 710, fig. 7A described in [0086] which is displayed with image management system 120 [0087] which includes image display 700) and that multiple image loops can be acquired and/or stored chronologically throughout the examination and previously recorded images as being stored on various media (see [0009], [0034]) for accepting an input of the transition into the second display ([0010], [0082], [0089] The system also comprises an image selector that enables the diagnostic display system to display multiple images acquired and image files are filtered or otherwise identified by the image selector), 
Regarding claim 2, Rafter further discloses the hardware processor serving as the control unit generates on the first display screen (diagnostic image viewer 710, fig. 7A) a second button for accepting an input as to whether or not to retain the cine-image data (clear pushbutton 753, fig. 7A; specifically, "Clear pushbutton 753 is associated with logic that removes the diagnostic images of the tissue(s) of interest 722, 732” [0087]), which is stored in the cine-memory before the transition (images displayed were acquired earlier in a stress examination [0087] and therefore were saved to memory for later display [0076]-[0077]), after transition (as described above, the clear pushbutton removes the diagnostic images [0087], which therefore accepts input as to whether the cine-image data is being retained after the transition from the current images that may or may not be cleared to the next images on the display), and displays the first display screen on the display (diagnostic image viewer 710, fig. 7A described in [0086] which is displayed with image management system 120 [0087] which includes image display 700), and the hardware processor serving as the determiner determines, according to an input state of the second button, the cine-image retain setting as to whether or not to retain the cine-image data, which is stored in the cine-memory before the transition, after the transition (as described above, the clear pushbutton 753 is associated with logic to remove the images after the transition, which is therefore a cine-image retain setting as to whether or not (not being if the clear pushbutton is selected) to retain the cine-image data that was stored in the cine-memory before the transition).
Regarding claim 6, Rafter discloses further discloses the second display screen includes two images (fig. 7A, with left-side diagnostic-image panel 720 and a right-side diagnostic-image panel 730 [0086]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over modified Rafter, in view of Ota (US20140221835).
Regarding claim 3, modified Rafter, substantially discloses all the limitations of the claimed invention, but does not disclose the hardware processor serving as the control unit sets an input on the second button to be disabled after the transition into the second display screen having the predetermined number of the images.
However, Ota, also in the field of ultrasound imaging, does teach the hardware processor serving as the control unit sets an input on the second button to be disabled after the transition into the second display screen having the predetermined number of the images (The second button corresponds to “store” button in fig. 21. As seen in any of the acquisition screens (figs. 5-19), the store button B2 is active. When the screen transitions to the obtained image editing mode (fig. 21) via the control unit 108, a thumbnail window opens with a predetermined number of more images stored (up to 20 images as seen in fig. 21) with the active buttons of “delete” S18 and “ok” S19, not “store” which is now in the background, and effectively disabled as the images being disabled in the thumbnail window have been stored [0107] and [0117]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the hardware processor serving as the control unit sets an input on the second button to be disabled after the transition into the display screen having the predetermined number of the images in order to eliminate confusion of the user as input on the second button had already been accepted in order to transition the screen, and therefore pressing the second button would not cause the system to perform additional steps.
Regarding claim 7, modified Rafter, substantially discloses all the limitations of the claimed invention, specifically, Rafter further discloses the hardware processor serving as the control unit sets the first button as a button which accepts a transition into the second display screen including the ultrasound image (“Loop pushbutton 751 is associated with logic that displays successive diagnostic images within both the right and left-side diagnostic-image panels 730, 720, respectively” [0087], fig. 7A), and sets the first button as a button which accepts a transition into the second display screen including two ultrasound images (loop pushbutton 751 transitions into a display screen including the two ultrasound images in left and right panels [0087]), the active ultrasound image and an inactive ultrasound image (“right-side diagnostic-image panel 730 includes a diagnostic image of tissue(s) of interest 732 acquired after the diagnostic image presented in the left-side diagnostic-image panel 720 as can be seen by the perfusion of contrast agent in the blood supply entering the cardiac vessel from the right” [0086], wherein the right side image can be interpreted as the active image, and the left side image can be interpreted as the inactive image).
Rafter does not disclose accepting an input as to whether to arrange position the ultrasound images on the left and right sides or on the upper and lower sides when the cine-image data stored in the cine-memory before the transition is determined to be retained after the transition by the determiner.
However, Kanayama further teaches accepting an input as to whether to arrange positioned the ultrasound images on the left and right sides or on the upper and lower sides (“operator presses the image parallel display mode input button while one ultrasonic image or ultrasonic image is displayed on the display unit 21, the number of ultrasonic images to be displayed on the display unit 21 is switched from one to a plural number (e.g., two). With this switching operation, the display unit 21 displays a plurality of ultrasonic images in the specific display layout set by the layout setting unit 16” [0069], wherein the layout setting unit 16 determines if the images should be positioned laterally parallel (left and right) or vertically (up and down) [0071], as seen in figs. 9 and 5 respectively) when the cine-image data stored in the cine-memory before the transition is determined to be retained after the transition by the determiner (wherein one of the ultrasound images after the transition is an “image stored in the cine memory 17 in accordance with the specific display layout output from the storage unit 19” [0061] and relation between the layout setting unit 16, image combining unit 18, and storage 19 are described in [0048]-[0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate accepting an input for ultrasonic image position in order to maximize the ability to compare multiple images effectively.
Modified Rafter does not disclose discloses the hardware processor serving as the control unit sets the first button as a button which accepts a transition into the second display screen including the active ultrasound image (emphasis added).
However, Fukai does teach that the hardware processor serving as the control unit (input controller 6 and display controller 3 that control the touch panel 5 and display 4 [0067] and fig. 5, respectively) sets the first button as a button which accepts a transition into the second display screen including the active ultrasound image (the ultrasonic image P displayed in first display (fig. 7) is the active ultrasound image [0070]-[0071] and [0077]; with this, any one of icons 101-104 serve as buttons that when pressed change the display of ultrasonic image P; for example, icon 101 corresponds to the first button as this button accepts a transition into a second display where the active ultrasound image P has changed in size [0071] and [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the hardware processor serving as the control unit sets the first button as a button which accepts a transition into the second display screen including the active ultrasound image in order to provide a clear visual of the change that would be occurring to the active image if the icon was pressed and therefore avoid user error by pressing an icon not clearly labeled in this manner [0071].
Modified Rafter does not disclose accepting an input as to whether to position the active ultrasound image on the left or right side or on the upper or lower side when the cine-image data stored in the cine-memory before the transition is determined to be retained after the transition by the determiner, and accepting a transition into the second display screen including the active ultrasound image and a blank image when the cine-image data stored in the cine-memory before the transition is determined not to be retained after the transition by the determiner.
However, Ota, also in the field of ultrasound imaging, does teach accepting an input as to whether to position the active ultrasound image on the left or right side (“control unit 108 judges whether there is operation to switch the active display region (step S204). Specifically, in the horizontal display mode, an L button which allows the ultrasound image displayed on the left side to become active and an R button which allows the ultrasound image displayed on the right side to become active is displayed in a predetermined display region on the display screen. In the horizontal display mode, the control unit 108 receives operation of touching the L button and the R button so as to be able to judge the operation of switching the active display region” [0088]) or on the upper or lower side (“Alternatively, in the vertical display mode, a U button which allows the ultrasound image displayed on the upper side to become active and a D button which allows the ultrasound image displayed on the lower side to become active is displayed in a predetermined display region on the display screen. In the vertical display mode, the control unit 108 receives operation of touching the U button and the D button so as to be able to judge the operation of switching the active display region” [0088]) when the cine-image data stored in the cine-memory before the transition is determined to be retained after the transition by the determiner (“based on the ultrasound image data stored in the image memory unit 105a, for example, the control unit 108 displays on the display screen of the display unit 107a an ultrasound diagnostic screen D in which an ultrasound image UD is displayed in an ultrasound image display region U1 as shown in FIG. 5. The control unit 108 repeats the above operation parallel in later processing” [0084]), and accepting a transition into the second display screen including the active ultrasound image and a blank image (fig. 21 shows a thumbnail window SL with at least one ultrasound image and at least one blank image) when the cine-image data stored in the cine-memory before the transition is determined not to be retained after the transition by the determiner (“when there is an ultrasound image displayed on the thumbnail list SL which is not necessary, the image can be deleted by touching the thumbnail image desired to be deleted and then touching the delete button B18”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate accepting an input as to whether to position the active ultrasound image on the left or right side or on the upper or lower side and transitioning into a display screen including the ultrasound image and a blank image in order to maximize the ability to compare multiple images effectively, and enable the user to look at only one image despite the multi-image display as the clinician may only desire to look at a single ultrasonic image, respectively.
Regarding claim 11, Rafter does not explicitly disclose wherein the hardware processor serving as the control unit generates on the first display screen a layout changing button accepting an input for changing a layout of the second display screen from horizontal to vertical or from vertical to horizontal, and the indication of the position by the first button is changed in response to the input for changing the layout on the layout changing button.
However, in the same field of endeavor, Ota teaches wherein the hardware processor serving as the control unit generates on the first display screen a layout changing button accepting an input for changing a layout of the second display screen from horizontal to vertical or from vertical to horizontal ([0087] the control unit 108 advances the display mode so that the display format of the single display mode changes to the display format of the horizontal display mode, the vertical display mode or the quadruple screen display mode according to the above setting) and the indication of the position by the first button is changed in response to the input for changing the layout on the layout changing button ([0109], [0110] each position where the buttons B1 to B5 are displayed is set with a touch operation reception region, when operation of touching the touch operation reception region corresponding to each button B1 to B5 is received, processing corresponding to the touched button B1 to B5 is performed so that in the display region where the dual display mode advancing button B4 is displayed, instead of the button, an L button B6 and an R button B7 are displayed and are aligned horizontally on the upper side and a dual display mode exit button B8 is displayed below these above buttons).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the imaging device with rafter with the first display screen a layout changing button accepting an input for changing a layout of the second display screen from horizontal to vertical or from vertical to horizontal, and the indication of the position by the first button being changed in response to the input for changing the layout on the layout changing button as taught by Ota so that each location and position of where the buttons are displayed is set with a touch operation reception region, so that when operation of touching the touch operation reception region corresponding to each button displayed received, processing corresponding to the specific touched button of the displayed buttons can be performed and the image will be displayed in an intuitive manner for the user as the image is displayed in the region that receives the touch input from the user ([0012], [0109] of Ota).
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rafter, in view of Kanayama et al. (US20130184582, hereinafter “Kanayama”).
Regarding claim 4, Rafter does not disclose the hardware processor serving as the control unit sets an input on the first button to be disabled for a transition into the second display screen, where a same active ultrasound image is positioned, after the transition into the second display screen having the predetermined number of the images.  
However, Kanayama further teaches the hardware processor serving as the control unit sets an input on the first button to be disabled for a transition into the second display screen, where a same active ultrasound image is positioned, after the transition into the second display screen having the predetermined number of the images (“When the operator presses the image parallel display mode input button while one ultrasonic image or ultrasonic image is displayed on the display unit 21, the number of ultrasonic images to be displayed on the display unit 21 is switched from one to a plural number (e.g., two). With this switching operation, the display unit 21 displays a plurality of ultrasonic images in the specific display layout set by the layout setting unit 16” [0069]. Therefore, this button is operable when the display is one ultrasonic image, and is not in use once the display has already transitioned to parallel display mode (second display screen), and therefore is effectively disabled). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate disabling the first button for transitioning to the second display screen once the screen has transitioned because this prevents user confusion as the button has already transitioned the screen, and therefore will not cause another function to be carried out. 
Regarding claim 8, Rafter substantially discloses all the limitations of the claimed invention, specifically, modified Rafter further discloses the hardware processor serving as the control unit makes the first display screen including the first button (display 7A, includes a first button, loop pushbutton 751) switch a display from a display screen in which two images are positioned horizontally and transition into the second display screen in which the two images are positioned vertically (“Those skilled in the art will understand that while the sample diagnostic-image panels in FIG. 7A are shown in a side-by-side orientation that alternative image orientations are possible. For example, a diagnostician may prefer to have paired images displayed in a vertical arrangement” [0097], the directional arrangement is interpreted to mean vertical position).
Rafter does not disclose the display screen including the first button includes a third button which accepts an input as to switch a display between the first button corresponding to the transition into the second display screen in which two images are positioned horizontally and the first button corresponding to the transition into the second display screen in which the two images are positioned vertically. 
However, Kanayama further teaches that the diagnostic imaging apparatus includes a third button which accepts an input as to switch a display between the first button corresponding to the transition into the second display screen in which two images are positioned horizontally and the first button corresponding to the transition into the second display screen in which the two images are positioned vertically (“The layout setting unit 16 may also set a specific display layout based on diagnostic parameters such as the central frequency (to be referred to as the transmission frequency hereinafter) of ultrasonic waves transmitted to the object P” [0058] and “Note that a frequency threshold and a transmission frequency may be input via the input device 22 (to be described later). While laterally parallel display is already performed, the layout setting unit 16 may set the vertically parallel layout as a specific display layout in response to setting or inputting of a transmission frequency higher than the frequency threshold” [0059], wherein “The input device 22 includes input devices such as a trackball, switch buttons, mouse, and keyboard (none of which are shown)” [0067]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a third button to switch the display from horizontal to vertical because “to execute laterally parallel display [horizontal], it is necessary to hide left and right end portions of display images by predetermined widths so as to fit them in the display areas on the display screen, as shown in, for example, FIG. 9” [0055], therefore it would be desirable to positioned them vertically to avoid hiding right and left portions of the images.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rafter, in view of Kanayama and Fukai, as applied to claim 1, in further view of Yamakawa et al. (US6217515, hereinafter “Yamakawa”).
Regarding claim 5, Rafter further discloses the hardware processor serving as the control unit divides the cine-memory (memory 402, fig. 2) into a number of memory regions (“image loop-length parameter identifying a number of images and/or their individual locations in memory 402” [0076]) including a memory region storing last cine-image data before the transition when the cine-image data stored in the cine-memory before the transition is determined to be retained after the transition by the determiner  (image loops that are being displayed were acquired prior during a stress examination [0087], and therefore the image files 510 were retained in the system’s memory 402 [0066] and [0076]).
Modified Rafter does not disclose the hardware processor serving as the control unit divides the cine-memory into a predetermined number of memory regions.
However, Yamakawa, also in the field of ultrasound imaging, does teach the hardware processor serving as the control unit divides the cine-memory into a predetermined number of memory regions (“The cine memory 4 consists of, for example, image memories m1-m100 capable of storing a hundred images. The controller 7 sequentially stores images obtained by scanning the subject into the image memories m1-m100 in time order” col. 4, lines 11-15; fig. 3).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the hardware processor serving as the control unit divides the cine-memory into a predetermined number of memory regions in order to better organize the image data stored for more efficient retrieval.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rafter, in view of Kanayama, and further in view of Fukai et al. (US20100321324, hereinafter “Fukai”).
Regarding claim 9, Rafter substantially discloses all the limitations of the claimed invention, specifically, Rafter further discloses the button the position and status is displayed (fig. 7A, the buttons are displayed in the button portion of the display screen 710) in which the first button is displayed (loop pushbutton 751, fig. 7A), but does not explicitly disclose the buttons as being displayed in a button region of the first display screen.
However, in the same field of endeavor, Kanayama teaches wherein
displayed in a button region of the first display screen (“image parallel display mode button” [0069] which is displayed when the first display screen (a single ultrasound image) is displayed on the display unit 21 [0069] and pressing this button while one ultrasonic image is displayed on the display unit, the number of ultrasound images to be displayed on the display unit is switched from one to a plural number (e.g., two) [0069], so this button indicates the positioned of the ultrasound image that would occur after the transition and indicates the status of the cine-image retain setting because one of the ultrasound images in the plural number display is an “image stored in the cine memory 17 in accordance with the specific display layout output from the storage unit 19” [0061], thus serving as an indication that the cine-image retain setting status is set to retain an image; relation between the layout setting unit 16, image combining unit 18, and storage 19 are described in [0048]-[0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate indication of the position of the ultrasound image and the indication of the {00450152 }4status of the cine-image retain setting are displayed in a button region for ease of use with a more organized and multi-purpose display.
Modified Rafter does not disclose the indication of the position of the active ultrasound image after the transition is displayed in a button region of the first display screen (emphasis added).
However, Fukai does teach the indication of the position of the active ultrasound image after the transition is displayed in a button region of the first display screen (the ultrasonic image P displayed in first display (fig. 7) is the active ultrasound image [0070]-[0071] and [0077]; with this, icons 101-104 provide an indication of the position of the ultrasound image in the second display screen transitioned to next as each icon 101-104 displays the change in the displayed image that would occur on the next (second) screen once touched by the user [0071] – icon 101 displays the image P changing in size, icon 102 displays the image P’s ROI changing, icon 103 displays the position of the image P changing, and icon 104 displays the angle of the image P changing [0077]; the icons are in operating part display area A2 (button region) and the image region is A1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate indication of the position of the active ultrasound image after the transition is displayed in a button region of the first display screen in order to provide a clear visual of the change that would be occurring to the active image if the icon was pressed and therefore avoid user error by pressing an icon not clearly labeled in this manner [0071].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
 /Ashley K Buran/ Supervisory Patent Examiner, Art Unit 3793